                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CFGENOME, LLC, a Delaware limited
liability company; and DR. M. ROHAN
FERNANDO, an individual;                                  4:16CV3130

                  Plaintiffs,
                                                             ORDER
     vs.

STRECK, INC.,

                  Defendant.


     After conferring with counsel, (Filing No. 172, audio file),


     IT IS ORDERED:


     1)    The parties agreed that the “Proteck Product Line” consists of the
           products that contain the reagent system identified within the Blood
           EXO DNA ProTeck blood collection tube


     2)    The parties shall promptly confer to resolve their disputes regarding
           Streck’s proposed third party subpoenas.


     3)    Any motion to quash Streck’s proposed third party subpoenas shall
           be filed by Plaintiffs’ counsel on or before May 15, 2019.


     May 1, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
